2021 IL 126212



                                     IN THE
                            SUPREME COURT
                                        OF
                      THE STATE OF ILLINOIS




                                (Docket No. 126212)

CAHOKIA UNIT SCHOOL DISTRICT NO. 187 et al., Appellants, v. J.B. PRITZKER,
             Governor of the State of Illinois, et al., Appellees.


                          Opinion filed October 21, 2021.



     JUSTICE CARTER delivered the judgment of the court, with opinion.

     Chief Justice Anne M. Burke and Justices Garman, Theis, Michael J. Burke,
  and Overstreet concurred in the judgment and opinion.

     Justice Neville specially concurred, with opinion.



                                     OPINION
¶1       The plaintiff school districts sought a judgment declaring that the defendants,
     Governor J. B. Pritzker 1 and the State of Illinois, have a constitutional obligation
     to provide them with funding necessary to meet or achieve the learning standards
     established by the Illinois State Board of Education. Plaintiffs asked the court to
     enter judgment for the necessary amounts and for the court to “[r]etain jurisdiction
     to enforce such schedule of payments.” The circuit court of St. Clair County granted
     the defendants’ motions to dismiss the complaint under sections 2-615 and 2-619
     of the Code of Civil Procedure (735 ILCS 5/2-615, 2-619 (West 2018)). The
     appellate court affirmed the circuit court’s judgment. 2020 IL App (5th) 180542.

¶2       On appeal to this court, plaintiffs have abandoned their claims against the State
     of Illinois but continue to assert their claims against the Governor. We hold that the
     Governor is not a proper defendant because he does not have authority to grant the
     relief requested by plaintiffs. This case does not involve an actual controversy
     between the parties as required to grant declaratory relief (735 ILCS 5/2-701(a)
     (West 2018)). Accordingly, we affirm the appellate court’s judgment.


¶3                                         I. BACKGROUND

¶4        The plaintiffs are 22 school districts located in St. Clair, Bond, Christian,
     Fayette, Jersey, Macoupin, Madison, Montgomery, and Peoria Counties. Plaintiffs
     filed a two-count first amended complaint alleging violations of article X, section
     1 (the education article), and the equal protection clause of the Illinois Constitution.
     Ill. Const. 1970, art. X, § 1; art. I, § 2.

¶5       In their first amended complaint, plaintiffs alleged that the State Board of
     Education adopted the Illinois learning standards in 1997, setting forth the
     knowledge and skills that Illinois students must demonstrate at specific grade
     levels. Plaintiffs alleged that the learning standards were revised and expanded
     since their initial adoption to impose more specific benchmarks on the plaintiff
     school districts to ensure student achievement of those requirements. The revisions

         1
           The plaintiffs’ complaint originally named Bruce Rauner, in his official capacity as Governor
     of the State of Illinois, as a defendant. The current Governor, J.B. Pritzker, has been substituted as
     a defendant pursuant to section 2-1008(d) of the Code of Civil Procedure (735 ILCS 5/2-1008(d)
     (West 2018)).




                                                     -2-
     and expansion of the learning standards included the 2010 adoption of the Common
     Core State Standards for English, language arts, and mathematics, as required by
     section 2-3.64a-5 of the School Code (105 ILCS 5/2-3.64a-5 (West 2016)). In
     accordance with the School Code, the learning standards were developed with
     public involvement and comment. Id. Plaintiffs alleged that the learning standards,
     therefore, “represent a consensus of the citizens of Illinois as to an appropriate ‘high
     quality’ education for purposes of Article X, Section 1.” See Ill. Const. 1970, art.
     X, § 1 (providing, in pertinent part, that “[t]he State shall provide for an efficient
     system of high quality public educational institutions and services”).

¶6       Plaintiffs alleged that their students are being held accountable for meeting the
     learning standards through various assessments but that the State had failed to give
     the plaintiff school districts adequate funding to assist students in achieving those
     standards. Further, the State, in effect, evaluates school districts based on the
     percentage of students meeting or exceeding expectations on those assessments.
     Students’ scores on those assessments are also part of their record and are
     considered in determining whether to admit them to Illinois public colleges and
     universities.

¶7        Plaintiffs further alleged that the combined state and local revenue per student
     in their school districts is below the average for all districts in the State and far
     below the revenue per student in the wealthier districts comprising the top fifth in
     local resources. Each of the plaintiff school districts is spending significantly less
     than the state average of $7712 per student in instructional expenses and $12,821
     in operating expenses. In their complaint, plaintiffs included detailed tables
     comparing the disparity between school districts in school funding to the disparity
     in achieving the learning standards. Based on those tables, plaintiffs alleged there
     is a direct correlation between the level of funding a school district receives and the
     district’s level of achievement on the learning standards. Plaintiffs alleged that
     students in their districts and other low-wealth districts fail required assessments at
     much higher rates than students in wealthier districts. Thus, per-student revenue is
     a primary determinant of whether students achieve the learning standards. Plaintiffs
     alleged the disparity has made it more difficult for low-wealth school districts to
     prevent loss of students to other schools or districts. The loss of those students
     further reduces the local resources used to help fund the plaintiff school districts,
     leading to an even greater disparity between districts.




                                              -3-
¶8         Based on those circumstances, plaintiffs alleged, the General Assembly enacted
       Public Act 100-465 (eff. Aug. 31, 2017) (adding 105 ILCS 5/18-8.15), known as
       the Evidence-Based Funding for Student Success Act (Funding Act), with the
       purpose of providing additional funding to underresourced school districts. The
       Funding Act provides for calculation of specific additional amounts of “evidence
       based” funding necessary for underresourced districts to achieve the learning
       standards. Under the Funding Act, while school districts retain the level of State
       funding they have previously received, the underresourced districts are given
       priority in allocating additional funding. To that end, the Funding Act formula for
       State aid requires calculation of an “adequacy target” for each school district,
       considering “the costs of research based activities, student demographics, and
       regional wage differences (for teacher salaries).” The additional funding is
       prioritized to the districts that are least well funded in relation to their adequacy
       target.

¶9         Plaintiffs alleged that the Funding Act established a goal of meeting the
       adequacy targets for underresourced districts by June 30, 2027, but that goal will
       not be met with the State’s current level of additional funding set at $350 million
       per year. According to plaintiffs, the State Board of Education has calculated that
       the State must provide an additional $7.2 billion, or a total of $15.7 billion annually,
       for students to achieve the learning standards and receive the “high quality”
       education mandated by article X, section 1, of the Illinois Constitution and the
       Funding Act. Ill. Const, 1970, art. X, § 1; 105 ILCS 5/18-8.15 (West 2018).

¶ 10       Plaintiffs, therefore, sought a judgment declaring that the State and the
       Governor have a legal duty to provide the additional funding, as required by the
       Funding Act. Plaintiffs alleged in count I of their complaint that the State had
       unlawfully failed to provide the funding necessary for plaintiffs to achieve the
       learning standards, in violation of article X, section 1, of the Illinois Constitution.
       Plaintiffs also alleged in count I that the Governor had exceeded his lawful authority
       by “operating a public education system that operates in this unconstitutional
       manner.”

¶ 11       In count II, plaintiffs alleged they and their students were deprived of the right
       to equal protection of the laws, in violation of article I, section 2, of the Illinois
       Constitution. Ill. Const. 1970, art. I, § 2. In support of that claim, plaintiffs alleged




                                                 -4-
       that the disparity in expenditures between school districts in Illinois ranged as high
       as $10,000 to $15,000 per student. Plaintiffs asserted those disparities in public
       funding are shocking, have no legitimate basis in the law, and “can no longer be
       justified as an acceptable consequence of the State’s goal of local control over local
       educational effort when in recent years the State has significantly displaced local
       control by imposing the Learning Standards.”

¶ 12      In their prayer for relief on both counts, plaintiffs asked that the court:

              “A. Declare that under [article X, section 1, and article I, section 2,] the
          State defendants have a constitutional obligation to provide to the plaintiff
          districts the funding determined by [the State Board of Education] and pursuant
          to the 2017 [Funding Act] to be necessary to meet or achieve the Learning
          Standards and to reach the adequacy targets set forth pursuant to the 2017
          [Funding Act].

              B. Enter judgment on behalf of the plaintiff districts and against the State
          defendants for the amounts determined to be necessary by [the State Board] to
          meet or achieve the Learning Standards and to reach the adequacy targets set
          forth pursuant to the [Funding Act].

              C. Retain jurisdiction to enforce such schedule of payments and take
          additional measures in whatever manner the [c]ourt deems appropriate for the
          State defendants to comply with this judgment.

               D. Grant plaintiffs their legal fees and costs, pursuant to Section 5 of the
          Illinois Civil Rights Act of 2003, for claims arising under the Illinois
          Constitution.”

¶ 13       Defendants filed a combined motion to dismiss the first amended complaint
       (735 ILCS 5/2-619.1 (West 2018)) (allowing combined motions under section 2-
       615 (id § 2-615) and section 2-619 (id. § 2-619). Under section 2-619(a)(1),
       defendants claimed this action is barred by sovereign immunity and that the
       plaintiff school districts lack standing to assert the rights of their students. Under
       section 2-615, defendants asserted that plaintiffs failed to state a valid claim for
       deprivation of their constitutional rights and that the Governor is not a proper party
       because he lacks authority to grant the relief requested in the complaint.




                                               -5-
¶ 14       Following a hearing, the trial court granted defendants’ motion to dismiss the
       complaint with prejudice. The trial court ruled that plaintiffs’ claims were barred
       by the doctrine of sovereign immunity and that plaintiffs’ complaint also failed to
       state a valid cause of action. Relying on this court’s decision in Committee for
       Educational Rights v. Edgar, 174 Ill. 2d 1 (1996), the trial court concluded that
       decisions on the quality of public education and the appropriation of funds to
       support legislative enactments are exclusively within the authority and control of
       the General Assembly.

¶ 15       The appellate court affirmed the trial court’s judgment dismissing plaintiffs’
       complaint. The appellate court held that the claims against the State of Illinois are
       barred by sovereign immunity. 2020 IL App (5th) 180542, ¶¶ 14-15. As for the
       claims against the Governor, the appellate court assumed, without deciding, that he
       was a proper party in this action. Id. ¶¶ 16-17. On the merits, the appellate court
       held that stare decisis required affirming the trial court’s judgment on plaintiffs’
       claim alleging a violation of the education article. Id. ¶ 19. In Edgar, this court
       concluded that determining whether educational institutions and services in Illinois
       are “high quality” is outside the sphere of the judicial function. Edgar, 174 Ill. 2d
       at 32. That holding was subsequently reaffirmed in Lewis E. v. Spagnolo, 186 Ill.
       2d 198 (1999). While plaintiffs argued that the definition of “high quality” can now
       be gleaned from the Funding Act and the learning standards, the appellate court
       observed that Edgar broadly concluded that it was outside the judicial function to
       determine whether the State was fulfilling its duty of providing a high quality
       education. 2020 IL App (5th) 180542, ¶ 21 (citing Edgar, 174 Ill. 2d at 32). In
       Lewis, this court again held that the plaintiffs could not maintain a cause of action
       for violation of the education article. Lewis 186 Ill. 2d at 210. The appellate court
       concluded that it could not depart from those holdings. 2020 IL App (5th) 180542,
       ¶ 22.

¶ 16       The appellate court also affirmed the dismissal of plaintiffs’ equal protection
       claim, noting that in Edgar this court held the State’s system of funding public
       education is rationally related to the legitimate goal of promoting local control. Id.
       ¶ 24 (citing Edgar, 174 Ill. 2d at 40). The appellate court held “it is for the supreme
       court to determine whether to alter the holding of Edgar.” Id.




                                                -6-
¶ 17       Justice Wharton concurred in part and dissented in part, agreeing with the trial
       court’s order dismissing the claims against the State but disagreeing with the
       dismissal of plaintiffs’ claims against the Governor. 2020 IL App (5th) 180542,
       ¶¶ 29-30 (Wharton, J., concurring in part and dissenting in part). Justice Wharton
       asserted that adoption of the learning standards and the Common Core standards
       had resulted in a definition of a “high quality education” in Illinois. Id. ¶¶ 34-36.
       He maintained that, “[i]f the students are not receiving a high quality education, the
       courts must hold the Governor accountable when and if schools are able to establish
       that the funding provided by the State is inadequate to achieve the high quality
       education that they are mandated to provide.” Id. ¶ 39. Justice Wharton further
       stated that “courts must have the ability to shape a remedy to serve the educational
       interests of the students of this State” (id.) and that “[b]ecause the legislature and
       the [State Board] have determined the education students must receive, courts no
       longer need to make that determination in order to resolve claims that students in
       underresourced districts are not receiving the high quality education mandated by
       our State constitution” (id. ¶ 40).

¶ 18       On the equal protection claim, Justice Wharton contended that enactment of the
       Funding Act showed the State’s priorities had shifted from an emphasis on local
       control to ensuring that all students have “ ‘a meaningful opportunity to learn
       irrespective of race, ethnicity, sexual orientation, gender, or community-income
       level.’ ” (Emphasis omitted.) Id. ¶ 43 (quoting 105 ILCS 5/18-8.15(a)(1) (West
       2018)). The changes showed that reducing inequities in school funding is an
       important State goal. Id. Considering those changes, Justice Wharton would have
       held that the current funding system is not rationally related to the State’s legitimate
       goals. Id. Accordingly, Justice Wharton would have reversed the trial court’s
       dismissal of both counts against the Governor. Id. ¶ 46.

¶ 19        We allowed plaintiffs’ petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Oct.
       1, 2019). We also granted the Education Law Center, Chicago Lawyers’ Committee
       for Civil Rights, Brighton Park Neighborhood Council, Chicago United for Equity,
       Illinois Families for Public Schools, Parents 4 Teachers, and Raise Your Hand for
       Illinois Public Education leave to file an amicus curiae brief. Ill. S. Ct. R. 345 (eff.
       Sept. 20, 2010).




                                                -7-
¶ 20                                       II. ANALYSIS

¶ 21       Initially, plaintiffs have not appealed the circuit court’s judgment dismissing
       their claims against the State. In their brief to this court, plaintiffs assert that they
       are appealing the judgment only as it relates to their claims against the Governor,
       “thereby voluntarily dismissing the State itself from the case.” Consistent with that
       statement, plaintiffs have not presented any argument in this court challenging the
       dismissal of their claims against the State. Thus, the only claims at issue in this
       appeal are the ones raised against the Governor.

¶ 22        The plaintiff school districts contend that, under the education article (Ill.
       Const., 1970, art. X, § 1) and the equal protection clause (id. art. I, § 2) of the
       Illinois Constitution, they are entitled to a judgment declaring their right to the
       funding necessary to achieve the Illinois learning standards. Plaintiffs seek an order
       directing the Governor to submit annual budgets calculated to provide the necessary
       funding by June 30, 2027, the date set for full funding in the Funding Act. See 105
       ILCS 5/18-8.15(a)(1) (West 2018) (stating “[t]he purpose of this Section is to
       ensure that, by June 30, 2027 and beyond, this State has a kindergarten through
       grade 12 public education system with the capacity to ensure the educational
       development of all persons to the limits of their capacities in accordance with
       Section 1 of Article X of the Constitution of the State of Illinois”).

¶ 23       The defendants filed a motion to dismiss plaintiffs’ complaint for declaratory
       judgment under section 2-619.1 of the Code of Civil Procedure (735 ILCS 5/2-
       619.1 (West 2018)). Section 2-619.1 allows a party to combine into one pleading
       motions to dismiss under section 2-615 (id. § 2-615) and section 2-619 (id. § 2-
       619). A motion to dismiss under section 2-615 challenges the legal sufficiency of
       the plaintiff’s claim, while a motion to dismiss under section 2-619 admits the legal
       sufficiency of the claim but asserts defenses or defects outside the pleading to defeat
       the claim. Solaia Technology, LLC v. Specialty Publishing Co., 221 Ill. 2d 558,
       578-79 (2006).

¶ 24       In this case, the circuit court granted defendants’ motion to dismiss under both
       section 2-615 and section 2-619. A section 2-615 or section 2-619 motion to dismiss
       admits as true all well-pleaded facts and all reasonable inferences from those facts.
       Patrick Engineering, Inc. v. City of Naperville, 2012 IL 113148, ¶ 31. When ruling
       on a motion to dismiss under either section 2-615 or section 2-619, a court must



                                                 -8-
       construe the pleadings and supporting documents in the light most favorable to the
       nonmoving party. In re Parentage of M.J., 203 Ill. 2d 526, 533 (2003). Our review
       of a dismissal under either section is de novo. Solaia Technology, 221 Ill. 2d at 579.

¶ 25       As plaintiffs acknowledge, this court has developed a settled body of case law
       on the issues raised in this case. For an understanding of plaintiffs’ claims, it is
       necessary to first set forth this court’s more recent precedent on these issues.

¶ 26       In Edgar, 174 Ill. 2d 1, this court considered whether the statutory scheme
       governing public school funding at that time violated the education article and the
       equal protection clause of the Illinois Constitution (Ill. Const. 1970, art. X, § 1; art.
       I, § 2). As here, the plaintiffs alleged that the general state aid formula did not
       effectively equalize the differences in educational resources and funding that
       existed between the wealthy and poorer school districts. Edgar, 174 Ill. 2d at 8.
       This court began its analysis of the plaintiffs’ education article claim by quoting
       that constitutional provision, stating:

              “ ‘A fundamental goal of the People of the State is the educational
           development of all persons to the limits of their capacities.

              The State shall provide for an efficient system of high quality public
           educational institutions and services. Education in public schools through the
           secondary level shall be free. There may be such other free education as the
           General Assembly provides by law.

               The State has the primary responsibility for financing the system of public
           education.’ ” (Emphasis in original.) Id. at 10 (quoting Ill. Const. 1970, art. X,
           § 1).

¶ 27       In construing the “efficiency requirement” in the language emphasized above,
       this court concluded that “[t]he framers of the 1970 Constitution grappled with the
       issue of unequal educational funding and opportunity, and chose to address the
       problem with a purely hortatory statement of principle.” Id. at 20. This court further
       held that “questions relating to the quality of education are solely for the legislative
       branch to answer.” Id. at 24 (explaining that “[h]istorically, this court has assumed
       only an exceedingly limited role in matters relating to public education, recognizing
       that educational policy is almost exclusively within the province of the legislative




                                                 -9-
       branch”). Following a detailed analysis, this court concluded that “the question of
       whether the educational institutions and services in Illinois are ‘high quality’ is
       outside the sphere of the judicial function.” Id. at 32.

¶ 28       The Edgar court also rejected the plaintiffs’ claim under the equal protection
       clause, explaining that the general structure of state funding for public schools
       through state and local resources represents “legislative efforts to strike a balance
       between the competing considerations of educational equality and local control.”
       Id. at 39. Applying the rational basis test, this court held that the manner the General
       Assembly used to strike the balance between those competing considerations was
       not so irrational as to offend the constitutional guarantee of equal protection.
       Accordingly, the plaintiffs’ claims under the equal protection clause failed because
       the State’s system of funding public education was rationally related to the State
       goal of promoting local control. Id. at 39-40.

¶ 29       This court reaffirmed this analysis a few years later in Lewis, 186 Ill. 2d 198.
       In that case, the plaintiff students challenged the adequacy of their public school
       education on several grounds, including under the education article. Relying on
       Edgar, this court again held that “questions relating to the quality of a public school
       education are for the legislature, not the courts, to decide.” Id. at 201 (citing Edgar,
       174 Ill. 2d 1). As this court held in Edgar, the definition of a “high quality”
       education simply cannot be determined by any judicially discoverable or
       manageable standards. The constitution does not provide any principled basis for a
       judicial definition of “high quality.” Id. at 207. The court further explained that

          “recognition of the plaintiffs’ cause of action under the education article would
          require the judiciary to ascertain from the constitution alone the content of an
          ‘adequate’ education. The courts would be called upon to define what minimal
          standards of education are required by the constitution, under what conditions
          a classroom, school, or district falls below these minimums so as to constitute
          a ‘virtual absence of education,’ and what remedy should be imposed. Our
          decision in [Edgar] made clear that these determinations are for the legislature,
          not the courts, to decide.” Id. at 209.

¶ 30       The Lewis court concluded its analysis of the plaintiffs’ education article claim
       by observing that provisions of the School Code addressed the alleged deficiencies
       in their schools, including lack of certified teachers, lack of basic instructional



                                                - 10 -
       materials, and unsafe buildings. Id. at 210. This court stated that “[t]o the extent the
       plaintiffs are deprived of services mandated by the School Code, their relief, if any,
       lies in an action to enforce the [School] Code.” Id.

¶ 31       Plaintiffs acknowledge our prior case law on this issue, but they contend that
       circumstances have changed since Edgar and Lewis were decided. Plaintiffs
       observe that the learning standards set by the State now describe in great detail the
       knowledge and skills students must demonstrate at every grade level. Students are
       assessed annually under the learning standards, and those assessments may affect
       eligibility for admission to Illinois institutions of postsecondary education.
       Accordingly, plaintiffs argue, the State has now provided discoverable standards,
       allowing this court to determine whether the State is meeting its constitutional
       obligation to “provide for an efficient system of high quality educational
       institutions,” as required by the education article (Ill. Const. 1970, art X, § 1).

¶ 32       Plaintiffs also contend that, by enacting the Funding Act in 2017, the legislature
       identified the amount of funding necessary for school districts to adequately assist
       their students in meeting the learning standards. The formula in the Funding Act
       for determining additional amounts of State aid for each school district is tied to
       achievement of the learning standards. Plaintiffs argue they have a constitutional
       right to the funding the State has deemed to be necessary to meet the learning
       standards and that the failure to provide funds as required by the Funding Act
       deprives them and their students of their constitutional right to equal protection of
       the laws. According to plaintiffs, the decision in Edgar is now “at variance with a
       system of standard based public education and the principles set out in the [Funding
       Act].” Plaintiffs conclude that a declaratory judgment will vindicate their
       constitutional rights and make clear to the Governor the requirement to “prepare
       budgets or a funding plan calculated to achieve the plaintiffs’ constitutional rights
       by June 30, 2027.”

¶ 33       The Governor responds that plaintiffs’ action seeking a declaratory judgment
       against him is not justiciable for several reasons. The Governor maintains that the
       plaintiffs, as school districts, lack standing to allege violations of constitutional
       rights belonging to their students. The Governor also contends that he is not a
       proper defendant for plaintiffs’ claims requesting court-ordered expenditures of
       State funds because he has no authority to spend State funds not appropriated by




                                                - 11 -
       the General Assembly. Additionally, sovereign immunity bars lawsuits against
       State officers that seek to control the actions of the State or subject it to liability.
       The “officer suit” exception to sovereign immunity is limited to cases involving an
       actual controversy between the plaintiff and the defendant. The Governor maintains
       that the exception cannot be applied here because he does not have authority to
       grant the relief requested by plaintiffs.

¶ 34       The Governor further contends that plaintiffs’ more recent request for a
       judgment directing him to include specific expenditures in his annual state budget
       also fails. The suggested judgment dictating how he exercises his discretionary
       authority to propose state budgets would violate both the State’s sovereign
       immunity and separation of powers principles. Finally, the Governor argues that
       plaintiffs may not obtain a declaratory judgment against him for greater public
       school funding because there is no actual controversy between the parties, as
       required to support declaratory relief.

¶ 35       We agree that plaintiffs’ claims against the Governor are not justiciable. The
       concept of justiciability is divided into different categories, including advisory
       opinions, feigned and collusive cases, standing, ripeness, mootness, political
       questions, and administrative questions. Morr-Fitz, Inc. v. Blagojevich, 231 Ill. 2d
       474, 488 (2008) (citing Alternate Fuels, Inc. v. Director of the Illinois
       Environmental Protection Agency, 215 Ill. 2d 219, 230 (2004)). Section 2-701 of
       the Code of Civil Procedure provides the general requirements for a justiciable
       declaratory judgment action, stating:

          “No action or proceeding is open to objection on the ground that a merely
          declaratory judgment or order is sought thereby. The court may, in cases of
          actual controversy, make binding declarations of rights, having the force of final
          judgments, whether or not any consequential relief is or could be claimed,
          including the determination, at the instance of anyone interested in the
          controversy, of the construction of any statute, municipal ordinance, or other
          governmental regulation, or of any deed, will, contract or other written
          instrument, and a declaration of the rights of the parties interested. The
          foregoing enumeration does not exclude other cases of actual controversy. The
          court shall refuse to enter a declaratory judgment or order, if it appears that the
          judgment or order, would not terminate the controversy or some part thereof,




                                                - 12 -
          giving rise to the proceeding. In no event shall the court entertain any action or
          proceeding for a declaratory judgment or order involving any political question
          where the defendant is a State officer whose election is provided for by the
          Constitution ***.” 735 ILCS 5/2-701(a) (West 2018).

¶ 36       The essential requirements for asserting a declaratory judgment action are (1) a
       plaintiff with a legal tangible interest, (2) a defendant with an opposing interest,
       and (3) an actual controversy between the parties involving those interests.
       Beahringer v. Page, 204 Ill. 2d 363, 372 (2003). The standing requirement in a
       declaratory judgment action is established by demonstrating that an “actual
       controversy” exists between adverse parties and that the plaintiff is interested in the
       controversy. Morr-Fitz, Inc., 231 Ill. 2d at 489; Flynn v. Ryan, 199 Ill. 2d 430, 436
       (2002). In the declaratory judgment context, an “actual controversy” means “ ‘a
       concrete dispute admitting of an immediate and definitive determination of the
       parties’ rights, the resolution of which will aid in the termination of the controversy
       or some part thereof.’ ” The Carle Foundation v. Cunningham Township, 2017 IL
       120427, ¶ 26 (quoting Underground Contractors Ass’n v. City of Chicago, 66 Ill.
       2d 371, 375 (1977)). The “actual controversy” requirement ensures that courts will
       not “ ‘pass judgment on mere abstract propositions of law, render an advisory
       opinion, or give legal advice as to future events.’ ” Beahringer, 204 Ill. 2d at 374-
       75 (quoting Underground Contractors Ass’n, 66 Ill. 2d at 375).

¶ 37       This court’s decision in Illinois Press Ass’n v. Ryan, 195 Ill. 2d 63 (2001), is
       instructive on the actual controversy requirement as it applies to this case. There,
       the plaintiff association and its member newspapers brought a declaratory judgment
       action against then-Governor George H. Ryan. Id. at 64. The plaintiffs sought a
       declaration that ethics commissions created by the State Gift Ban Act (5 ILCS 425/1
       et seq. (West 1998)) must conduct their proceedings in public to comply with article
       IV, section 5(c), of the Illinois Constitution (Ill. Const. 1970, art. IV, § 5(c)
       (providing, with exceptions, that “[s]essions of each house of the General Assembly
       and meetings of committees, joint committees and legislative commissions shall be
       open to the public”)). Illinois Press Ass’n, 195 Ill. 2d at 65. Ryan moved to dismiss
       the action, claiming he was not a proper defendant because he had no authority or
       control over the legislative branch’s ethics commission. Id. at 66. This court agreed
       that the governor was not a proper party, explaining that




                                               - 13 -
          “The only ethics commission at issue here is the one that serves the legislative
          branch. The Governor represents a different branch of government, however.
          He has no authority over the legislative branch’s commission; he does not select
          its members or exercise any control over the manner in which it conducts its
          proceedings. The plaintiffs and the Governor are not adverse parties to any
          dispute involving the ethics commission for the legislative branch of
          government. Accordingly, we do not believe that the present case involves an
          actual controversy between the plaintiffs and the Governor, a prerequisite for
          declaratory relief.” Id. at 67.

¶ 38       Similarly, in Saline Branch Drainage District v. Urbana-Champaign Sanitary
       District, 399 Ill. 189, 193 (1948), this court affirmed the dismissal of a complaint
       seeking a declaratory judgment, holding that the complaint and motions to dismiss
       did not show that an actual controversy existed between the parties. In that case,
       the plaintiffs challenged the constitutionality of a statute governing proceedings on
       sanitary district detachment, but the defendant cities and sanitary district were not
       parties to or connected with the detachment proceeding. Id. at 195-96. This court
       stated:

          “It does not appear that the defendants are asserting any right to appear in the
          detachment proceeding in the county court or that they exercise any control over
          it. The pleading does not show that an ‘actual controversy’ exists between the
          parties to this action and if an order should be entered declaring [the statute]
          unconstitutional, it would be abstract in character and not binding on the parties
          who are prosecuting the detachment proceeding.” Id. at 195.

¶ 39       These cases demonstrate a critical problem with plaintiffs’ claims in this case.
       In their prayer for relief, plaintiffs ask for a court order requiring the Governor to
       provide them with the funding necessary to achieve the learning standards.
       Plaintiffs request a judgment for the amounts determined to be necessary and for
       the court to “[r]etain jurisdiction to enforce such schedule of payments.” Thus, the
       essential relief requested by the plaintiff school districts is a court order requiring
       the Governor to provide them with additional public funding.

¶ 40       The Illinois Constitution, however, “preserves the separation of powers
       between the three branches of government—the legislative, executive and
       judicial—and further provides that one branch shall not exercise the powers



                                               - 14 -
       delegated to the others.” Cook County v. Ogilvie, 50 Ill. 2d 379, 384 (1972) (citing
       Ill. Const. 1970, art. II, § 1). The appropriations clause provides that “[t]he General
       Assembly by law shall make appropriations for all expenditures of public funds by
       the State.” Id. art. VIII, § 2(b). Accordingly, “[t]he power to appropriate for the
       expenditure of public funds is vested exclusively in the General Assembly; no other
       branch of government holds such power.” State v. American Federation of State,
       County & Municipal Employees, Council 31, 2016 IL 118422, ¶ 42.

¶ 41       As in Illinois Press Ass’n and Saline Branch Drainage District, the Governor
       is not a proper defendant here because he has no authority to take the action
       requested by plaintiffs. This case, therefore, does not involve an actual controversy
       between the parties necessary for a declaratory judgment action.

¶ 42       During this litigation, plaintiffs have also made alternative requests for relief.
       In addition to an order directing the Governor to provide them with additional
       public funding, plaintiffs have also alternatively requested (1) an order requiring
       the Governor to include in his annual State budget the additional funding necessary
       for them to achieve the learning standards and (2) an order declaring to the
       Governor that plaintiffs have a constitutional right to the additional public funding
       necessary for them to achieve the learning standards. Plaintiffs conclude their brief
       to this court by requesting “the declaration of a constitutional right and a directive
       to the Governor to act with all deliberate speed to achieve that right.”

¶ 43       Plaintiffs’ request for an order directing the Governor to propose additional
       funding in his State budget is apparently an attempt to remedy the defect in their
       complaint asking for an order requiring the Governor to actually provide that
       funding to plaintiffs. Nonetheless, the request for an order dictating to the Governor
       a specific funding amount to be included in his State budget also raises separation
       of powers concerns. Under our constitution, the power to propose a State budget is
       delegated to the Governor. Ill. Const. 1970, art. VIII, § 2(a). Article VIII, section
       2(a), of the Illinois Constitution provides that the Governor “shall prepare and
       submit to the General Assembly, at a time prescribed by law, a State budget for the
       ensuing fiscal year,” including “a plan for expenditures and obligations during the
       fiscal year.” Id. As noted, that section also contains the appropriations clause,
       stating “[t]he General Assembly by law shall make appropriations for all
       expenditures of public funds by the State.” Id. art. VIII, § 2(b). Article VIII, section




                                                - 15 -
       2, therefore, delegates specific powers to both the Governor and the legislature in
       the budget-making process. See American Federation of State, County & Municipal
       Employees, Council 31, 2016 IL 118422, ¶ 42. Plaintiffs’ requested order directing
       the Governor to include specific additional funding amounts in his State budget
       would interfere with the constitutional power delegated to the Governor. Under
       separation of powers principles, we may not exercise constitutional powers
       belonging to the other branches of government. Ill. Const. 1970, art. II, § 1.

¶ 44       Further, plaintiffs’ requests for an order directing the Governor to include
       additional funding in his State budget and for an order declaring to the Governor
       that plaintiffs have a constitutional right to additional public funding are simply not
       proper requests for declaratory relief. Section 2-701 of the Code of Civil Procedure
       requires an “actual controversy” and provides that “[t]he court shall refuse to enter
       a declaratory judgment or order, if it appears that the judgment or order, would not
       terminate the controversy or some part thereof, giving rise to the proceeding.” 735
       ILCS 5/2-701(a) (West 2018).

¶ 45       Ultimately, as pled in their complaint, plaintiffs seek a judgment requiring the
       State to provide them with the additional funding necessary for their students to
       achieve the learning standards. In their brief, plaintiffs assert that “[t]he vindication
       of a constitutional right will make it more likely to reach that goal” and that “the
       budget proposed by the Governor *** typically has an enormous impact on the
       actual budget that the General Assembly will pass.” Plaintiffs, therefore, recognize
       that the proposed alternative orders will not necessarily result in the State providing
       the effective relief they seek in the form of additional funding. Without granting
       effective relief, the proposed orders would essentially amount to an advisory
       opinion, contrary to the actual controversy requirement for a declaratory judgment
       action. See Beahringer, 204 Ill. 2d at 374-75 (actual controversy requirement
       ensures courts will not pass judgment on abstract questions, render advisory
       opinions, or give legal advice as to future events).

¶ 46       At oral argument, counsel for plaintiffs acknowledged that an appropriation of
       public funds may come only from the General Assembly but stated it was important
       to order the Governor to do his part and that counsel did not “think [plaintiffs] were
       ever going to” sue the General Assembly. In their reply brief, plaintiffs assert “[i]t
       is hoped that a declaratory judgment will be enough to change the Governor’s




                                                - 16 -
       conduct without any further relief.” We note, however, that a declaratory judgment
       directing the Governor to include additional funding in his State budget or declaring
       a constitutional right to additional public funding may not be used by plaintiffs as
       a first step in forcing the State to provide those funds in future litigation. See State
       Building Venture v. O’Donnell, 239 Ill. 2d 151, 164-65 (2010); Welch v. Illinois
       Supreme Court, 322 Ill. App. 3d 345, 358-59 (2001). That is particularly true in this
       case, where the appellate court has already affirmed the circuit court’s decision that
       plaintiffs’ claims against the State are barred by sovereign immunity (2020 IL App
       (5th) 180542, ¶¶ 13-15) and plaintiffs have not appealed that judgment to this court.
       Thus, a judgment has been entered barring coercive relief against the State in this
       case for the public funding sought by plaintiffs.

¶ 47       In sum, we conclude that plaintiffs’ complaint against the Governor does not
       present an actual controversy necessary to support a claim for declaratory relief.
       The Governor is not a proper party for the relief sought by plaintiffs in this case.
       Accordingly, we affirm the appellate court’s judgment affirming the dismissal of
       plaintiffs’ complaint.


¶ 48                                    III. CONCLUSION

¶ 49       For the reasons stated above, the judgment of the appellate court, which
       affirmed the judgment of the circuit court, is affirmed.


¶ 50      Affirmed.


¶ 51      JUSTICE NEVILLE, specially concurring:

¶ 52       I agree with my colleagues that the claims presented by the plaintiff school
       districts against the Governor were properly dismissed. That said, my concurrence
       in today’s opinion should not be construed as diminishing the significance of the
       need for equitable school funding. I write separately to give voice to the magnitude
       of that issue.

¶ 53      In my view, it is incumbent on this court—as a coequal branch of Illinois
       government—to acknowledge the extreme disparity in school funding across the




                                                - 17 -
       state. Although this court cannot remedy that inequality, the adverse consequences
       suffered by students in underresourced school districts must be recognized. I
       believe that the importance of this issue must be highlighted to encourage the
       legislature to exert all efforts to achieve more equitable funding of the school
       districts throughout Illinois. While the recent legislative changes established by the
       Evidence-Based Funding for Student Success Act (Funding Act) (Pub. Act 100-
       465 (eff. Aug. 31, 2017) (adding 105 ILCS 5/18-8.15), are a step in the right
       direction, the failure to take additional remedial action risks sacrificing the futures
       of Illinois residents. Such failure will deprive at-risk students of the opportunity to
       obtain a high-quality education, which would equip them with the knowledge and
       skills needed to secure gainful employment—and thereby disrupt the “school-to-
       prison pipeline.”

¶ 54        On May 17, 1954, the United States Supreme Court decided Brown v. Board of
       Education, 347 U.S. 483, 493-95 (1954), which declared that racial discrimination
       in public education is unconstitutional. In reaching that conclusion, the Supreme
       Court observed that it was necessary to “consider public education in the light of
       its full development and its present place in American life throughout the [n]ation.”
       Id. at 492-93. The Court further noted that

          “education is perhaps the most important function of state and local
          governments. *** [I]t is doubtful that any child may reasonably be expected to
          succeed in life if he is denied the opportunity of an education. Such an
          opportunity, where the state has undertaken to provide it, is a right which must
          be made available to all on equal terms.” Id. at 493.

       Recognizing the complexity of issuing decrees that would serve the needs of the
       plaintiffs, the Court requested further argument on several questions pertaining to
       the fashioning of appropriate relief. Id. at 495-96.

¶ 55       The following year, the Court reiterated that all provisions of federal, state, or
       local law requiring or permitting such discrimination were unconstitutional. Brown
       v. Board of Education, 349 U.S. 294, 298 (1955). The Court reviewed the
       presentations as to the appropriate remedy and remanded the cases with direction
       that the various courts fashion relief to make primary and secondary schools in the
       United States equal. Id. at 299-301. Sadly, the relief envisioned by the Brown court




                                               - 18 -
       has not been realized in the plaintiff school districts, and the problem of unequal
       education persists in Illinois to this day.

¶ 56      Article X, section 1, of the Illinois Constitution provides as follows:

             “A fundamental goal of the People of the State is the educational
          development of all persons to the limits of their capacities.

             The State shall provide for an efficient system of high quality public
          educational institutions and services. Education in public schools through the
          secondary level shall be free. There may be such other free education as the
          General Assembly provides by law.

             The State has the primary responsibility for financing the system of public
          education.” Ill. Const. 1970, art. X, § 1.

¶ 57       There is no question that limited and insufficient funding of schools has
       consequences. Students who attend such schools are unprepared to work in today’s
       economy. And a disproportionate number of students of color end up in a juvenile
       detention center—and later in the penitentiary. See Chauncee D. Smith, Note,
       Deconstructing the Pipeline: Evaluating School-to-Prison Pipeline Equal
       Protection Cases Through a Structural Racism Framework, 36 Fordham Urb. L.J.
       1009, 1018 (2009). When comparing the expenditures for education and
       incarceration in Illinois, the numbers reflect a dire state of affairs.

¶ 58       The Financial Impact Statements published by the Illinois Department of
       Corrections reflect that, during the fiscal years from 2017 to 2020, the average cost
       to house an individual inmate in a correctional facility ranged from $26,331 in 2017
       to $34,362 in 2020. For that four-year period, the average cost to house a single
       inmate was $29,645. See Financial Impact Statements, Ill. Dep’t of Corrections,
       https://www2.illinois.gov/idoc/reportsandstatistics/Pages/FinancialImpactStateme
       nts.aspx (last visited Oct. 18, 2021) [https://perma.cc/AT4T-RDTA].

¶ 59       During the same four-year period, the Illinois State Board of Education reported
       that the annual operating expense per pupil for the 22 plaintiff school districts
       ranged from $7146 (Staunton Community Unit School District No. 6) in 2017 to
       $17,070 (Cahokia Community Unit School District No. 187) in 2020. See
       Operating Expense Per Pupil (OEPP), Per Capita Tuition Charge (PCTC), and 9




                                              - 19 -
       Month      Average Daily          Attendance,     Ill.   State Bd. of Educ.,
       https://www.isbe.net/Pages/Operating-Expense-Per-Pupil.aspx (last visited Oct.
       18, 2021) [https://perma.cc/PC68-4P2J]. Therefore, Illinois funds its penal
       institutions better than it funds many Illinois school districts.

¶ 60       The failure to adequately fund public schools contributes to the well-
       documented phenomenon known as the “school-to-prison pipeline,” which
       effectively shuttles students out of classrooms and into juvenile and criminal justice
       systems. See generally Smith, supra. The school-to-prison pipeline is a by-product
       of the systemic failure of underfunded public schools that are forced to operate with
       overcrowded classrooms and a lack of resources—resulting in a student population
       that becomes disengaged and alienated. Id. at 1038-39. The negative effects of
       underfunding education disproportionately impact at-risk students and students of
       color.

¶ 61      Also, when assessing educational attainment,

              “[t]he effects of poverty are exacerbated because children living in poverty
          are more likely to live in districts with fewer resources and to attend high-
          poverty schools ***. High-poverty schools consistently lack sufficient
          resources, parental involvement, and peer group support for educational
          achievement; they also often have deteriorating physical plants, less qualified
          teachers, and higher student and teacher turnover. Thus, it is unsurprising that
          high-poverty schools generally have lower achievement than non-high-poverty
          schools.” Barbara Fedders & Jason Langberg, School-Based Legal Services as
          a Tool in Dismantling the School-to-Prison Pipeline and Achieving
          Educational Equity, 13 U. Md. L.J. Race, Religion, Gender & Class 212, 224-
          25 (2013).

¶ 62       In 2005, the NAACP published a report entitled “Dismantling the School-to-
       Prison Pipeline,” which focused on the effect of insufficient funding in low-
       performing schools. See NAACP Legal Defense and Education Fund, Inc.,
       Dismantling the School-to-Prison Pipeline, https://www.naacpldf.org/wp-
       content/uploads/Dismantling_the_School_to_Prison_Pipeline__Criminal-
       Justice__.pdf (last visited Oct. 15, 2021) [https://perma.cc/W3YB-9ZRH]. That
       report states that




                                               - 20 -
          “fewer resources and attention to students yield poor educational achievement
          and poor behavioral outcomes. The inadequacies of the public educational
          system, especially in areas of concentrated poverty, have set students up to fail,
          as continuing resource deficiencies *** lock many students into second-class
          educational environments that neglect their needs and make them feel
          disengaged from their schools.” Id. at 4-5.

       The NAACP report also observes that the combination of inadequate funding and
       government-mandated education-reform standards “creates perverse incentives”
       for school officials to “funnel out those students” who are perceived to be more
       likely to “drag down a school’s test scores.” Id. at 5; see also Fatema Ghasletwala,
       Examining the School-to-Prison Pipeline: Sending Students to Prison Instead of
       School, 32 J. C.R. & Econ. Dev. 19, 21 (2018) (observing that the low performance
       of underresourced schools is reinforced by government-mandated programs that
       demand accountability of teachers and schools). Students of color bear the brunt of
       inadequate educational funding and policies that transfer the focus away from
       education and toward incarceration. NAACP, supra, at 6-7.

¶ 63       And those students have an increased risk of ending up in juvenile detention
       centers. The Illinois Department of Juvenile Justice Annual Reports for the years
       2017 to 2020 reflect that the number of juvenile offenders held in secure facilities
       ranged between 103 in 2020 (a significantly reduced population due to COVID-19
       mitigation efforts) (Ill. Dep’t of Juvenile Justice, 2020 Annual Report 3 (2021),
       https://www2.illinois.gov/idjj/Documents/IDJJ%20Annual%20Report%20FY202
       0.pdf [https://perma.cc/9D74-FNDS]) and 384 in 2017 (Ill. Dep’t of Juvenile
       Justice,          Annual           Report           2017          2          (2017),
       https://www2.illinois.gov/idjj/SiteAssets/Pages/Data-and-Reports/IDJJ%202017
       %20Annual%20Report.pdf [https://perma.cc/L4BE-37QH]). Of the total juvenile
       population held during those years, the percentage of detainees of color ranged from
       73% to 81%. Moreover, many of the juveniles who are detained in secure facilities
       do not return to the mainstream educational system, resulting in an overall drain on
       the economy of Illinois as a whole. See NAACP, supra, at 6; see also Alliance for
       Excellent Education, Saving Futures, Saving Dollars: The Impact of Education on
       Crime Reduction and Earnings 9 (2013), https://all4ed.org/wp-content/
       uploads/2013/09/SavingFutures.pdf [https://perma.cc/4PYG-P5M6] (providing an
       estimate of the overall benefit to the economy of Illinois that would result from




                                              - 21 -
       increasing the high school graduation rate for male students by five percentage
       points).

¶ 64       Thus, the starvation of resources in public schools effectively perpetuates the
       unequal education that was outlawed in Brown. Based on the statistics set forth
       above, there can be no legitimate debate that Illinois tax revenue would be better
       invested by increasing funding for all the public schools rather than expending large
       sums on the operation of prisons. If public school funding were equal, I believe it
       would break the school-to-prison pipeline and reduce the number of students who
       end up in Illinois prisons. The future success of Illinois and its residents requires
       that we must make every effort to achieve that goal.

¶ 65       The solution is legislative. Here, plaintiffs requested an order directing the
       Governor to submit annual budgets calculated to provide full funding for each
       student under the Funding Act. See 105 ILCS 5/18-8.15 (West 2018). However, it
       is the legislative branch—not the executive branch—that has the “power of the
       purse” and is responsible for funding education.

¶ 66        In my view, the legislature must recognize that the disparity between the
       funding for penitentiaries and the funds spent on public schools demonstrates that
       Illinois must rethink its spending priorities. I believe that the Funding Act should
       be amended to make compliance with its funding goals mandatory and to impose
       consequences for violation of its terms. Accordingly, I concur in the result reached
       in today’s opinion, but I strenuously urge the legislature to take additional steps to
       remedy the dire situation facing Illinois students in underresourced school districts.




                                               - 22 -